DETAILED OFFICE ACTION

	Applicant response filed 12/24/2020 is acknowledged.
	Claims 1-101 have been cancelled by applicant. 
	Claims 114-139 are newly presented. 
	Claims 102-139 are pending in the instant application. 

Election/Restrictions
Newly submitted claims 114-139 are directed to an invention or species thereof that is independent or distinct from the invention originally claimed. Further, the amendments to claims 103 deleting the previous limitation of “the deuterium label is a proportion at least about 10 times the naturally occurring proportion of deuterium in water” and presenting the new limitation of “the nutritional formulation is suitable for continuous mass spectrometry labeling rather than mass spectrometry labeling by bolus.” As such, claim 103 has been amended to be directed to the subject matter set forth in newly claims 121-139. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Claims 102 and 104-113 are directed to the originally presented invention. Accordingly, claims 114-139 are withdrawn from consideration as being directed to a non-elected species of the elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 102 and 104-113 are currently under examination. 
Withdrawal of Claim Rejections - 35 USC § 103
The rejection of claims 102 and 104-113 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko et al. (J. Appl. Physiol., 2008) has been withdrawn in view of amendments made to the instant claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 102 and 104-113 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Hazey et al. (Analytical Biochemistry, Vol 248, pages 158-167) (1997). 
	The instant claims are directed to a nutritional formulation. The formulation comprises water wherein the is labeled with deuterium to a proportion of about 0.3%-1.0% of the water, and a nutrition suitable for humans or non-humans, wherein the nutritional formulation provides for mass spectrometry metabolic tracing without need of any separate deuterium label administration. 
	Hazey et al. is directed to tracing glucogenesis with deuterated water (see Abstract). Hazey et al. expressly teaches techniques that allow for GNG in humans whose body water is 0.5% enriched with D2O. Deuterium labeling of glucose occurs in a subject as a result of the intake of 0.5% D20 enriched water. See page 158, col 2, line . 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631